                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

KIRK BENNETT,

       Plaintiff,

v.                                                    Case No: 6:17-cv-2011-Orl-DNF

COMMISSIONER OF SOCIAL
SECURITY,

      Defendant.
_____________________________

                                    OPINION AND ORDER

       Plaintiff, Kirk Bennett, seeks judicial review of the final decision of the Commissioner of

the Social Security Administration (“SSA”) denying his claim for a period of disability and

Disability Insurance Benefits (“DIB”). The Commissioner filed the Transcript of the proceedings

(hereinafter referred to as “Tr.” followed by the appropriate page number), and the parties filed

legal memoranda setting forth their respective positions. For the reasons set out herein, the

decision of the Commissioner is REVERSED AND REMANDED pursuant to § 205(g) of the

Social Security Act, 42 U.S.C. § 405(g).

      I.   Social Security Act Eligibility, Standard of Review, Procedural History, and the
           ALJ’s Decision

       A. Social Security Act Eligibility

       The law defines disability as the inability to do any substantial gainful activity by reason

of any medically determinable physical or mental impairment which can be expected to result in

death or which has lasted or can be expected to last for a continuous period of not less than twelve

months. 42 U.S.C. §§ 416(i), 423(d)(1)(A), 1382(a)(3)(A); 20 C.F.R. §§ 404.1505, 416.905. The

impairment must be severe, making the claimant unable to do his previous work, or any other
substantial gainful activity which exists in the national economy. 42 U.S.C. §§ 423(d)(2),

1382(a)(3); 20 C.F.R. §§ 404.1505-404.1511, 416.905-416.911.

       B. Standard of Review

       The Commissioner’s findings of fact are conclusive if supported by substantial evidence.

42 U.S.C. § 405 (g). “Substantial evidence is more than a scintilla and is such relevant evidence

as a reasonable person would accept as adequate support to a conclusion. Even if the evidence

preponderated against the Commissioner’s findings, we must affirm if the decision reached is

supported by substantial evidence.” Crawford v. Comm’r, 363 F.3d 1155, 1158 (11th Cir. 2004)

(citing Lewis v. Callahan, 125 F.3d 1436, 1439 (11th Cir. 1997)); Martin v. Sullivan, 894 F.2d

1520, 1529 (11th Cir. 1990). In conducting this review, this Court may not reweigh the evidence

or substitute its judgment for that of the ALJ, but must consider the evidence as a whole, taking

into account evidence favorable as well as unfavorable to the decision. Martin v. Sullivan, 894

F.2d 1329, 1330 (11th Cir. 2002); Foote v. Chater, 67 F.3d 1553, 1560 (11th Cir. 1995). However,

the District Court will reverse the Commissioner’s decision on plenary review if the decision

applied incorrect law, or if the decision fails to provide sufficient reasoning to determine that the

Commissioner properly applied the law. Keeton v. Dep’t of Health & Human Servs., 21 F.3d 1064,

1066 (11th Cir. 1994).      The Court reviews de novo the conclusions of law made by the

Commissioner of Social Security in a disability benefits case. Social Security Act, § 205(g), 42

U.S.C. § 405(g).

       The ALJ must follow five steps in evaluating a claim of disability. 20 C.F.R. §§ 404.1520,

416.920. At step one, the claimant must prove that he is not undertaking substantial gainful

employment.     Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001), see 20 C.F.R. §




                                                -2-
404.1520(a)(4)(i). If a claimant is engaging in any substantial gainful activity, he will be found

not disabled. 20 C.F.R. § 404.1520(a)(4)(i).

       At step two, the claimant must prove that he is suffering from a severe impairment or

combination of impairments. Doughty, 245 F.3d at 1278, 20 C.F.R. § 1520(a)(4)(ii). If the

claimant’s impairment or combination of impairments does not significantly limit his physical or

mental ability to do basic work activities, the ALJ will find that the impairment is not severe, and

the claimant will be found not disabled. 20 C.F.R. § 1520(c).

       At step three, the claimant must prove that his impairment meets or equals one of

impairments listed in 20 C.F.R. Pt. 404, Subpt. P. App. 1; Doughty, 245 F.3d at 1278; 20 C.F.R. §

1520(a)(4)(iii). If he meets this burden, he will be considered disabled without consideration of

age, education and work experience. Doughty, 245 F.3d at 1278.

       At step four, if the claimant cannot prove that his impairment meets or equals one of the

impairments listed in Appendix 1, he must prove that his impairment prevents him from

performing his past relevant work. Id. At this step, the ALJ will consider the claimant’s RFC and

compare it with the physical and mental demands of his past relevant work. 20 C.F.R. §

1520(a)(4)(iv), 20 C.F.R. § 1520(f). If the claimant can still perform his past relevant work, then

he will not be found disabled. Id.

       At step five, the burden shifts to the Commissioner to prove that the claimant is capable of

performing other work available in the national economy, considering the claimant’s RFC, age,

education, and past work experience. Doughty, 245 F.3d at 1278; 20 C.F.R. § 1520(a)(4)(v). If

the claimant is capable of performing other work, he will be found not disabled. Id. In determining

whether the Commissioner has met this burden, the ALJ must develop a full and fair record

regarding the vocational opportunities available to the claimant. Allen v. Sullivan, 880 F.2d 1200,



                                               -3-
1201 (11th Cir. 1989). There are two ways in which the ALJ may make this determination. The

first is by applying the Medical Vocational Guidelines (“the Grids”), and the second is by the use

of a vocational expert. Phillips v. Barnhart, 357 F.3d 1232, 1239 (11th Cir. 2004). Only after the

Commissioner meets this burden does the burden shift back to the claimant to show that he is not

capable of performing the “other work” as set forth by the Commissioner. Doughty v. Apfel, 245

F.3d 1274, 1278 n.2 (11th Cir. 2001).

       C. Procedural History

       Plaintiff protectively filed an application for a period of disability and DIB on March 19,

2014, alleging a disability onset date of December 15, 2012. (Tr. 170). Plaintiff’s claims were

denied at the initial and reconsideration levels. Plaintiff requested a hearing, and, on November

13, 2015, an administrative hearing was held before Administrative Law Judge Bruce Landrum

(“the ALJ”). (Tr. 36-74). On December 20, 2016, the ALJ entered a decision finding that Plaintiff

was not under a disability from December 15, 2012, through the date of the decision. (Tr. 17-31).

Plaintiff filed a request for review which the Appeals Council denied on September 18, 2017. (Tr.

1-6). Plaintiff initiated this action by filing a Complaint (Doc. 1) on November 21, 2017.

       D. Summary of the ALJ’s Decision

       At step one of the sequential evaluation, the ALJ found that Plaintiff had not engaged in

substantial gainful activity since December 15, 2012, the alleged onset date. (Tr. 19). At step two,

the ALJ found that Plaintiff had the following severe impairments: fractures of the lower extremity,

dysfunction of the major joints and spine disorders. (Tr. 20). At step three, the ALJ found that

Plaintiff did not have an impairment or combination of impairments that meets or medically equals

the severity of any of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. (Tr.

20).



                                               -4-
          Before proceeding to step four, the ALJ found that Plaintiff had the residual functional

capacity (“RFC”) to perform

              Light work as defined in 20 CFR 404.1567(b), except he can only stand
              and/or walk for four hours in an eight-hour workday. He can sit for six
              hours in an eight-hour workday. The claimant can frequently climb ramps,
              stairs, ladders, ropes and scaffolds. The claimant can frequently balance,
              stoop, kneel, crouch and crawl.

(Tr. 21). At step four, the ALJ found that Plaintiff was unable to perform his past relevant work

as a water softener servicer and installer. (Tr. 29).

    At step five, the ALJ found that considering Plaintiff’s age, education, work experience and

RFC, there are jobs that exist in the national economy in significant numbers that Plaintiff can

perform. (Tr. 30). Relying on the testimony of the vocational expert, the ALJ found that Plaintiff

could perform such jobs as ticket taker, information clerk, and toll collector. (Tr. 30). The ALJ

concluded that Plaintiff was not under a disability from December 15, 2012, through the date of

the decision, December 20, 2016. (Tr. 31).

    II.       Analysis

          Plaintiff raises three issues on appeal: (1) whether the ALJ erred in assessing Plaintiff’s

RFC; (2) whether the ALJ erred by posing an incomplete hypothetical question to the vocational

expert; and (3) whether the ALJ properly erred in evaluating Plaintiff’s credibility.

          The Court begins with Plaintiff’s first raised issue. Plaintiff argues that the ALJ erred in

his RFC formulation by failing to fully consider the extent of Plaintiff’s exertional limitations due

to extensive trauma to the left lower extremity with continued pain and post-operative swelling

after limb salvage procedures. (Doc. 28 p. 11). Plaintiff contends that the ALJ failed to include

any limitations in the RFC that accounts for Plaintiff’s left lower extremity swelling and throbbing

pain with the need to elevate, despite the record clearly supporting such limitations. (Doc. 28 p.



                                                  -5-
12). Specifically, Plaintiff argues that the ALJ failed to discuss the weight accorded to the opinion

of treating physician Dr. Klein who directed Plaintiff was to keep his lower extremity elevated as

much as possible. (Doc. 28 p. 13). Plaintiff argues that if the ALJ had properly credited Dr. Klein’s

opinion, the RFC would necessarily have been further reduced. (Doc. 28 p. 14).

        In response, Defendant argues that the ALJ properly evaluated the medical record and that

substantial evidence supports the ALJ’s RFC finding. (Doc. 28 p. 14-16). Defendant contends that

reliance on Dr. Klein’s recommendation that Plaintiff elevate his foot is misplaced, as more recent

evidence discussed by the ALJ showed improvement in Plaintiff’s condition and recommendations

besides full-time leg elevation. (Doc. 28 p. 17).

        A review of the medical evidence is in order. The record shows that Plaintiff was admitted

to Orlando Regional Medical Center (ORMC) on December 15, 2012 after an all-terrain vehicle

rolled onto his left lower extremity. He suffered a “limb threatening” acute open tibia and fibular

fracture and “degloving” injury to his left leg. (Tr. 255-57, 265-67). He underwent multiple

surgeries at ORMC, including internal fixation and left irrigation and debridement of massive open

wound, left lower extremity, by orthopedic surgeon Joshua Langford, M.D. (Tr. 274-77).

        On December 21, 2012, Plaintiff underwent reconstructive plastic surgery with Richard

Klein, M.D. (Tr. 278-84, 500). After he was discharged from ORMC in January 2013, Plaintiff

commenced regular follow-up visits with surgeons Drs. Langford and Klein. He remained on IV

antibiotics, was non-weight bearing and in a wheelchair, and received daily home health nurse

visits. (Tr. 562, 500).

        Dr. Klein indicated at a visit in February 2013 that Plaintiff was healing with 2+ to 3+

edema of the left lower extremity and 90 percent take of the graft. He was directed to elevate his

left lower extremity as much as possible due to the swelling. (Tr. 513). At 10 weeks out in March



                                                -6-
2013, Dr. Langford noted little healing of the fibular fracture with inability to dorsiflex and

significant limitations of his foot and ankle range of motion; he recommended Plaintiff begin

weight bearing and physical therapy to work on range of motion. (Tr. 557-58). On a April 2, 2013

visit to Dr. Klein’s office, ARNP Smith noted Plaintiff complained of pain and had a less than 2

cm open wound and 2+ edema of the lower extremity. (Tr. 480). When seen by orthopedic surgeon

Dr. Langford two weeks later, Plaintiff continued with residual swelling, intact hardware and

minimal signs of healing of the left tibia. (Tr. 554).

       When next seen by Dr. Klein’s office on May 14, 2013, Plaintiff’s main concern was left

lower extremity swelling and the contour of his flap, which appeared to be contracted due to scar

tissue. He continued to have a small open wound to the pretibial area. A left lower leg compression

stocking was prescribed with instructions to keep the foot elevated as much as possible and to

continue in physical therapy. (Tr. 516). The following month, Dr. Langford noted Plaintiff was

making good progress with his limb salvage with mild drainage at a couple of corner sites of his

skin grafting and limited range of motion of his ankle. Dr. Langford advised Plaintiff he was not

to be on job sites but was able to do office work. (Tr. 547).

       In September 2013, Plaintiff returned to both Drs. Langford and Klein. Dr. Langford

indicated Plaintiff had a completely healed fibular fracture with intramedullary rod in place and

no restrictions from an orthopedic standpoint. Plastic surgeon Dr. Klein found on clinical

examination significant deformity with bulky left lower leg posterior calf and lower leg flap with

graft and edema to the left lower leg and ankle. As a consequence of same (“large 20 cm long x

15.5 cm wide area of scar defect”), Plaintiff was to be scheduled for a staged process of several

procedures for debulking and revision of flap and thigh scar. (Tr. 518, 542-45). Thereafter, on

October 17, 2013, Plaintiff underwent left lower extremity flap debulking with lipectomy and



                                                 -7-
excision of distal flap scar and left ALT donor site skin graft. He continued to have edema to the

left lower leg at follow-up. (Tr. 423, 447, 519). Orthopedic surgeon Dr. Langford saw Plaintiff on

01/08/2014 for radiating left lower leg pain leaving him with [in]ability to walk at times with exam

consistent with sciatica. The medications Flexeril and a Medrol dosepak were prescribed, and

Plaintiff was referred to spine surgeon Dr. [Me]inhar[d]t]. (Tr. 540).

       At his follow-up visit with Dr. Klein on January 21, 2014, Plaintiff had continued

symptoms of swelling, neuropathy, tingling and impaired range of motion such that they would

hold off any future revisions until these issues were resolved. (Tr. 523). While Plaintiff was noted

to be healing well at his April 9, 2014 visit, he had a staple noted in his lower extremity and

significant pain and swelling. (Tr. 525). He was again instructed to elevate his left lower extremity

as much as possible to reduce swelling. (Tr. 525). Dr. Langford noted an appropriately tight

Achilles “scarred in” on June 25, 2014, with 90 degrees of dorsiflexion. (Tr. 533).

       Plaintiff underwent extensive chiropractic treatment with Dr. James Hardwick from

August 2013 to February 2014 and with Dr. Jack Lynady from January 2015 through July 2016,

who felt that his lower back pain was due to his altered gait. (Tr. 357-94, 625-649, 655-91). Dr.

Lynady completed two attending physician’s statements wherein he indicated Plaintiff had left

lumbar and hip pain, left leg pain and swelling 5 to 6 times per week. He had decreased range of

motion, strength and flexibility and was limited to moderate/mild walking, standing and lifting

with no more than 1 hour standing at a time and no lifting overhead more than 20 pounds. (Tr.

693-700). Likewise, podiatrist Dr. Mason noted Plaintiff’s primary concern was inability to

dorsiflex which alters his gait. He was using a cane and had continued equinus4 subsequent to

traumatically induced injury and peroneal apparatus type pain. (Tr. 652).




                                                -8-
       As a consequence of the aforementioned radiating left lower extremity pain in an S1

distribution and limp with ambulation, Plaintiff commenced treatment with Philip Meinhardt,

M.D. on June 18, 2014. Dr. Meinhardt noted swelling and significant stiffness in the left ankle,

positive straight leg raise testing, significant tightness in the left hamstring and severe L5-S1 disc

degeneration on diagnostic studies. (Tr. 622-23). He obtained an MRI which demonstrated a 5 mm

L5-S1 left paracentral disc protrusion that contracts, compresses and posteriorly and laterally

displaces the traversing left S1 nerve root. (Tr. 579-80, 593-94). Plaintiff continued to be seen and

treated in 2015 by Drs. Meinhardt and Papa at Jewett Orthopedic Clinic for his left radicular

complaints and left lower extremity pain, calf cramps and swelling. (Tr. 600-23). Plaintiff had

chronic tightness of his left calf and ankle, mid and forefoot pain as well as plantar central forefoot

pain, right knee pain with weightbearing and when kneeling and right hind foot and ankle pain.

Dr. Papa and Jared Reiss, PA-C noted clinically that Plaintiff had paresthesia over his left calf,

ankle and foot in the peroneal nerve distribution, obvious weakness in dorsiflexion, an equinus

contracture of his left ankle with motion restriction and ongoing relative dysfunction of the left

lower leg. (Tr. 608-10). When Plaintiff returned in August 2015, he was still having some swelling

in his left lower extremity particularly up and above quite a bit on his legs. (Tr. 618). He

experienced bilateral foot and ankle pain, paresthesia in his left calf and ankle, right anterior knee

pain, equinus contracture, and ongoing relative dysfunction of the left lower leg for which Dr. Papa

and PA-C Reiss prescribed foot injections and a medium grade vascular compression stocking.

(Tr. 618-19).

       “The Secretary must specify what weight is given to a treating physician’s opinion and any

reason for giving it no weight, and failure to do so is reversible error.” MacGregor v. Bowen, 786

F.2d 1050, 1053 (11th Cir. 1986) (citation omitted). The Eleventh Circuit has held that whenever



                                                 -9-
a physician offers a statement reflecting judgments about the nature and severity of a claimant’s

impairments, including symptoms, diagnosis, and prognosis, what the claimant can still do despite

his or her impairments, and the claimant’s physical and mental restrictions, the statement is an

opinion requiring the ALJ to state with particularity the weight given to it and the reasons therefor.

Winschel v. Comm’r of Social Security, 631 F3d 1176, 1178-79 (11th Cir. 2011). Without such a

statement, “it is impossible for a reviewing court to determine whether the ultimate decision on

the merits of the claim is rational and supported by substantial evidence.” Id. (citing Cowart v.

Shweiker, 662 F.2d 731, 735 (11th Cir. 1981)).

       The opinions of treating physicians are entitled to substantial or considerable weight unless

good cause is shown to the contrary. Phillips v. Barnhart, 357 F.3d 1232, 1240 (11th Cir. 2004).

The Eleventh Circuit has held that good cause exists when the: “(1) treating physician’s opinion

was not bolstered by the evidence; (2) evidence supported a contrary finding; or (3) treating

physician’s opinion was conclusory or inconsistent with the doctor’s own medical records.” Id.

Where an ALJ articulates specific reasons for failing to accord the opinion of a treating or

examining physician controlling weight and those reasons are supported by substantial evidence,

there is no reversible error. Moore v. Barnhart, 405 F.3d 1208, 1212 (11th Cir. 2005).

       In this case, the Court finds that the ALJ erred by failing to properly evaluate the opinion

of treating physician Dr. Klein. While the ALJ summarized some of the medical evidence from

Dr. Klein, he failed to discuss the weight accorded to Dr. Klein’s opinion that Plaintiff was to keep

his lower extremity elevated as much as possible. This omission constitutes reversible error.

       The Court rejects Defendant’s argument that the ALJ’s failure to weigh Dr. Klein’s opinion

is obviated by other evidence in the record and subsequent records showing Plaintiff progressed

after his surgeries. As a treating physician, Dr. Klein’s opinion was entitled to considerable weight



                                                - 10 -
unless good cause was shown to the contrary. The ALJ was required to directly address Dr. Klein’s

opinion and explain his reasoning in weighing the opinion. The fact that the ALJ discussed other

evidence does not cure this error.

        Upon remand, the ALJ is directed to weigh the opinions of Dr. Klein, explain his reasoning

for his conclusions, and conduct any further proceedings as necessary. As the ALJ’s evaluation

of Dr. Klein’s opinions may alter his ultimate findings, the Court defers from addressing Plaintiff’s

other raised issues at this time.

        III.     Conclusion

        The decision of the Commissioner is REVERSED AND REMANDED. The Clerk of the

Court is directed to enter judgment consistent with this opinion and, thereafter, close the file.

        DONE and ORDERED in Fort Myers, Florida on February 15, 2019.




               Copies furnished to:

               Counsel of Record
               Unrepresented Parties




                                                - 11 -
